        Case 2:19-cv-01425-CJB Document 6 Filed 04/24/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JOHNNY WIGGINS, JR.                                         CIVIL ACTION

VERSUS                                                      NO. 19-1425

BP EXPLORATION                                              SECTION “J” (2)
& PRODUCTION, INC. ET AL.

Related to: 12-968 BELO
            in MDL 10-2179

                                     ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge (Rec. Doc. 5),

and the failure of plaintiff to file an objection to the Report and Recommendation,

hereby approves the Report and Recommendation and adopts it as its opinion in this

matter. Therefore,

      IT IS ORDERED that BP’s motion to dismiss (Rec. Doc. 4) is GRANTED and

that plaintiff=s complaint is hereby DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 24th day of April, 2019.




                                             United States District Judge
